UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7921


STANLEY WISE,

                       Petitioner – Appellant,

          v.

WARDEN JOHN R. PATE,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:14-cv-04625-JMC)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Wise, Appellant Pro Se. Alphonso Simon, Jr., Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stanley Wise seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                               The order is

not    appealable       unless      a   circuit     justice       or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability       will     not        issue    absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,      a   prisoner    satisfies          this    standard   by

demonstrating         that     reasonable        jurists    would        find    that     the

district       court’s      assessment      of   the   constitutional           claims    is

debatable      or     wrong.        Slack   v.    McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Wise has not made the requisite showing.                    Accordingly, we deny a

certificate of appealability and dismiss the appeal.

We    dispense      with     oral   argument      because     the      facts    and     legal

contentions      are     adequately      presented     in     the      materials      before

                                             2
this court tely presented in the materials before this court and

argument would not aid the decisional process.



                                                       DISMISSED




                                3